Citation Nr: 0628271	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease of the cervical spine.

2.  Entitlement to a compensable initial rating for an 
interosseous cyst of the left wrist.

3.  Entitlement to a compensable initial rating for a 
calcaneal spur of the right heel.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1983 to January 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2001 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  In the decision, the RO granted 
service connection for multiple disabilities, and assigned 
the initial disability ratings.  


FINDINGS OF FACT

1.  The degenerative disc disease of the cervical spine does 
not result in significant intervertebral disc syndrome, 
limitation of motion which is more than moderate in degree, 
limitation of forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  

2.  The veteran's interosseous cyst of the left wrist is not 
productive of disability of the wrist.  

3.  The calcaneal spur of the right heel is not productive of 
moderate disability of the foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent for degenerative disc disease of the cervical 
spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5287, 
5290, 5293 (2003), effective prior to September 26, 2003; 68 
Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2005), effective September 26, 2003.

2.  The criteria for a compensable initial rating for an 
interosseous cyst of the left wrist are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5002, 5215 (2005).

3.  The criteria for a compensable initial rating for a 
calcaneal spur of the right heel are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2002, March 2006 and May 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial duty to assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board also notes that the RO provided notice 
with respect to the effective-date elements of the claims, 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board concludes that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To An Initial Rating Higher Than 20 Percent 
For
 Degenerative Disc Disease Of The Cervical Spine.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The "old" Diagnostic Criteria also provided that the 
disorder may be rated on the basis of the severity of any 
intervertebral disc syndrome under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under Diagnostic 
Code 5293, a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

The Board notes that there is a new General Rating Formula 
for Diseases and Injuries of the Spine.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The General Rating Formula for 
Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See Note (2) (See also Plate V.)

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5).

As was noted above, the VA also issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

The pertinent evidence includes the report of a general 
medical examination conducted by the VA in September 2000 
which shows that the veteran reported an injury to his 
cervical spine in 1979 while jumping out of an aircraft.  On 
examination, motor system was 5/5, reflexes were 2+, and 
sensation was normal.  Flexion was to 90 degrees, extension 
was to 70 degrees, side flexion was to 45 degrees, and 
rotation was to 90 degrees to both sides.  The pertinent 
diagnosis was history of injury in 1979 while jumping out of 
an aircraft.  The examiner noted that the veteran complained 
of cervical spine, left shoulder, bilateral feet, right knee, 
nasoseptum, and left wrist injury during the above accident.  
It was further noted that he continued to have pain in the 
above joints.  In an addendum, it was noted that an x-ray 
showed degenerative disc changes within the mid cervical 
spine and disk space narrowing most marked at C5-6 where 
posterior and lateral osteophytes were present.  

A VA treatment summary dated in November 2000 shows that the 
veteran had a history of neck and shoulder pain.  He 
reportedly had an MRI which had shown cervical spondylosis 
with disc bulges at C3-4 and C5-6, and a frank herniation at 
C4-5.  Physical examination showed decreased range of motion 
of the neck but no focal neuralgic deficits.  It was noted 
that he would likely require an anterior cervical diskectomy 
with fusion if his shoulder pain progresses or he develops 
radiculitis or radiculopathy.  

A record from the Georgia Pain Institute dated in December 
2000 shows that the veteran reported having pain 
intermittently, with a significant increase in September 1999 
when he was involved in an auto accident.  An MRI reportedly 
had shown degenerative disc disease.  He reported that he had 
constant neck pain which was a dull deep steady ache.  
Occasionally pain radiated down his left arm as well.  On 
examination of the neck, the spine was straight with no 
abnormal curvature or deformities.  There were a few active 
trigger points involving the left paravertebral musculature.  
Power testing was 5/5 throughout.  Sensory examination to 
showed light touch pinprick and temperature were intact.  The 
diagnoses were (1) cervical degenerative disc disease and (2) 
overlying myofascial pain.    

A July 2001 record from the Georgia Pain Institute includes 
diagnoses of (1) cervical paravertebral myofascial pain 
syndrome with persistent trapezius muscle pain on the left 
side; (2) cervical degenerative disc disease; and (3) 
cervical radiculopathy.  It was again noted that strength was 
5/5 and sensory examination revealed no deficits currently.  

The report of a spine examination conducted by the VA in July 
2002 shows that the veteran stated that he had about 12 hours 
of pain each day which was moderate to severe pain in the 
cervical spine.  The veteran stated that he used Motrin 800 
mg, heat pads, massages, a TENS unit and epidural injections.  
He stated that he had pain there each day and did not have 
flare-ups. The veteran reported that after 6 or 7 hours it 
became hard for him to work due to the neck pain.  He also 
reported that it made it hard to lift things around the 
house.  

On physical examination, the veteran could only flex to 40 
degrees.  Extension was to about 20 degrees with complaints 
of pain.  He could rotate to 50 degrees bilaterally.  
Paravertebral muscle groups of the cervical spine were tense.  
The veteran complained of tenderness to palpation.  There 
were no fixed deformities or postural abnormalities.  Sharp 
and dull sensation of the left arm were intact.  Cranial 
nerves II though X were grossly intact.  A cervical spine X-
ray showed loss of normal curvature of the special spine due 
to muscle spasm with minor degenerative spondylosis of C4 
through C7 with protrusion of posterior lapping into canal.  
The diagnosis was cervical neck pain secondary to 
degenerative spondylosis with secondary cervical muscle spasm 
noted.  

Treatment records dated in March 2004 from the Houston 
Healthcare Complex reflect that the veteran received epidural 
steroid injections for cervical DDD with radiculitis.  It was 
noted that he had neck and left arm pain to the elbow.  

The veteran was afforded another VA spine examination in 
April 2006.  The veteran stated that his cervical spine 
disorder was getting worse, not better.  He stated that he 
had flare-ups of pain associated with moving his head.  He 
did not mention radiation into the arms.  On examination of 
the cervical spine, the examiner did not see any muscle 
atrophy or hypertrophy.  There were mild spasms in the 
posterior musculature of the cervical spine.  The trapezius 
were not in spasm.  The upper extremity musculature were 
symmetrical.  Deep tendon reflexes were symmetrical.  
Strength was symmetrical.  Sensorium was also symmetrical.  
He was tender about the mid to lower cervical area with 
radiation into the trapezius area bilaterally.  Range of 
motion revealed flexion to 30 degrees, extension to zero.  He 
was not able to extend because of pain.  Rotation to the left 
was to 50 degrees at which point he could go no further.  
Rotation to the right was 45 degrees.  Repetitions were 
performed and they were approximately the same.  There were 
no signs of increasing pain, fatigability, lack of endurance, 
or incoordination.  The diagnosis was degenerative joint 
disease of the cervical spine with degenerative disk disease 
most pronounced at C4-5 and C5-6.  

Based on the foregoing evidence, the Board finds that the 
degenerative joint disease of the cervical spine does not 
result in limitation of motion which is more than moderate in 
degree.  With the exception of extension, he has retained the 
ability to utilize a substantial degree of his range of 
motion.  Nor does the disorder result in limitation of 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  Such 
findings are not noted in any of the medical evidence.  In 
addition, no significant intervertebral disc syndrome has 
been shown.  Although the veteran has reported pain in his 
left shoulder and arm, the VA examinations and private 
records documented that there was no significant neurological 
impairment.  In this regard, sensation and reflexes have been 
normal on repeated testing.  In addition, there is no 
evidence of any "incapacitating episodes" of intervertebral 
disc syndrome.  Accordingly, the criteria for a disability 
rating higher than 20 percent for degenerative disc disease 
of the cervical spine are not met.  Also, the disorder does 
not appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

II.  Entitlement To A Compensable Initial Rating For An
 Interosseous Cyst Of The Left Wrist.

An interosseous cyst of the left wrist may be rated by 
analogy to arthritis on the basis of chronic residuals such 
as limitation of motion.  For residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent 
rating is warranted for limitation of motion of the wrist 
where dorsiflexion is less than 15 degrees, or where palmar 
flexion is limited in line with the forearm.  Under 
Diagnostic Code 5214, if there is ankylosis of the wrist 
which is favorable in 20 to 30 degrees of dorsiflexion, a 30 
percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. 
§ 4.40.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The report of a joints examination conducted by the VA in 
July 2002 shows that the veteran gave a history of developing 
a lump in his left wrist in the 1970's or 1980's.  He said 
that it comes and goes lasting seven to ten days.  He said 
that it caused weakness in the fourth and fifth digits.  He 
reported a flare-up of the lump every eight to ten weeks.  
The examiner was unable to estimate any additional limitation 
during flare-ups.  The veteran said that when the lump was 
present he had pain and was usually unable to type.  

On physical examination, there was no swelling and no lump in 
the ulnar aspect of the left wrist.  There was no weakness of 
grip strength, and no weakness of the fingers.  There was no 
tenderness to palpation, no redness, and no heat.  There were 
no abnormal movements or guarding of the hand.  Range of 
motion of the left wrist showed dorsiflexion from 0 to 70 
degrees.  Palmar flexion was from 0 to 80 degrees.  Radial 
deviation was from 0 to 20 degrees.  Wrist ulnar deviation 
was from 0 to 45 degrees.  The left fourth and fifth digits 
showed no loss of sensation.  An X-ray of the left wrist was 
interpreted as showing no fracture, dislocation, arthritis or 
acute pathology of the left wrist.  The diagnosis was no 
clinical or radiological evidence of an interosseous cyst of 
the left wrist at this time.  

A private medical treatment record dated in August 2004 shows 
that the veteran had a full active range of motion of the 
left wrist.  The examiner was not able to palpate the cyst on 
examination that day.  The pertinent impression was probable 
ganglion cyst ulnar side left wrist.  An MRI of the left 
wrist done in August 2004 was interpreted as showing multiple 
fairly large degenerative cysts.  

The relevant evidence also includes the report of a joints 
examination conducted by the VA in April 2006 which shows 
that the veteran stated that his problem was worse.  He had 
had injections and wore a brace for support.  He had flare-
ups of wrist pain with a lot of computer work and a lot of 
repetition.  He also said that when it was aggravated, he 
could not golf or do yard work.  On examination of the left 
wrist, he was tender along the ulnar aspect of the left 
wrist.  There was no heat or effusion.  There was no 
deformity, and no ganglion cyst was identified.  There was no 
loss of grip strength on examination.  He did have an 
exacerbation of discomfort with extension against resistance.  
The range of motion testing revealed that he had flexion only 
to about 60 degrees and extension to about 55 degrees.  
Radial deviation was to about 15 degrees.  Ulnar deviation 
was about 30 degrees.  He complained of discomfort but not 
real pain on those motions.  Repetition was performed and he 
had no obvious increase in pain, fatigability, lack of 
endurance, and incoordination.  X-rays of the left wrist 
showed mild degenerative changes.  Also noted in the body of 
the X-ray were low densities which may be subchondral cysts 
versus simple cysts.  The diagnosis was degenerative changes 
of the left wrist with reduction in motion secondary to same.  

After reviewing all evidence of record, the Board finds that 
the preponderance of the evidence is against the claim.  The 
VA examination in July 2002 was negative for any evidence of 
disability of the wrist, and the private treatment record 
dated in August 2004 showed that the veteran had a full range 
of motion of the wrist.  Although a VA examination in April 
2006 showed that there was discomfort and reduction in motion 
of the left wrist joint, the examiner concluded that this was 
due to nonservice-connected degenerative changes rather than 
due to the service-connected interosseous cyst.   The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  See 38 C.F.R. § 4.14.   Accordingly, the 
Board concludes that the criteria for a 10 percent rating for 
the interosseous cyst of the left wrist are not met.  


III.  Entitlement To A Compensable Initial Rating For A
 Calcaneal Spur of The Right Heel.

A foot disorder may be rated under Diagnostic Code 5284.  
Under that diagnostic code, a 10 percent rating is warranted 
for an injury which is moderate in degree.  A 20 percent 
rating is warranted for a moderately severe injury.  A 30 
percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot.  Under 38 C.F.R. § 4.31, however, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  

The evidence which has been developed in connection with the 
veteran's claim for an increased rating includes the report 
of a foot examination conducted by the VA in September 2002 
which shows that the veteran complained of pain in the 
metatarsophalgeal joint and posterior aspect of the right 
heel.  He had been treated in the military with cortisone 
shots in the right heel; however, they were not effective.  

Examination revealed pain on palpation of the posterior 
aspect of the right calcaneus at the insertion of the tendo-
Achilles.  There was no evidence of infection.  On 
examination of his gait, heel contact was supinated.  Mid 
stance phase of gait was neutral.  Push of phase of gait was 
pronated.  It was noted that the veteran experienced pain in 
the right heel when he raised up on the forefoot or raises 
his heels.  

X-ray of the heel showed calcification of the inferior 
tubercle consistent with calcaneal bursa of early heel spur 
development.  The diagnosis was right foot pain secondary to 
hallux limitus or degenerative joint disease of the right 
first metatarsophalangeal joint and pain of the right 
calcaneus associated with bursitis of the tendo-Achilles and 
early heel spur development.  

The report of a VA feet examination conducted in April 2006 
shows that the veteran reported a history of developing 
symptoms involving his heels during service.  He reported 
that a right heel spur resection done in 2002 seemed to have 
helped a lot.  On examination, he had pain on palpation over 
the right postero-lateral heel over a Haglund's deformity.  
He was able to get on his right foot passively, with zero 
degrees of plantar flexion and 30 degrees of dorsiflexion.  
The pertinent diagnosis was essentially resolved asymptomatic 
right plantar heel pain.    

In reviewing the evidence, the Board finds that the right 
calcaneal spur was productive of pain prior to surgery in 
2002.  However, the Board concludes that the pain did not 
rise to the level of being productive of moderate disability 
which is contemplated for a 10 percent rating under 
Diagnostic Code 5284.  Moreover, as is shown by the VA 
examination in April 2006, the disorder became asymptomatic 
after the surgery.  In light of the lack of evidence of 
ongoing pain or impairment of function of the right heel, the 
Board finds that the right heel disorder is no more than 
slight in degree.  Accordingly, the Board concludes that the 
criteria for a 10 percent disability rating for a calcaneal 
spur of the right heel are not met.


ORDER

1.  An initial rating higher than 20 percent for degenerative 
disc disease of the cervical spine is denied.

2.  A compensable initial rating for an interosseous cyst of 
the left wrist is denied.

3.  A compensable initial rating for a calcaneal spur of the 
right heel is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


